LOCK-UP AND LEAK-OUT AGREEMENT

 

 

THIS LOCK-UP AND LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into
as of June 30, 2014, between Adaptive Medias, Inc., a Nevada corporation (the
“Company”), and certain shareholders of the Company as set forth on Exhibit A
attached hereto (collectively, the “Shareholders”). For all purposes of this
Agreement, “Shareholders” includes any affiliate, controlling person of any
Shareholder, agent, representative, or other person with whom any Shareholder is
acting in concert.

 

WHEREAS, the Company and the Shareholders have agreed to enter into this
Agreement to restrict the public sale, assignment, transfer, conveyance,
hypothecation, or alienation of eighty percent (80%) of the total common stock
acquired by the Shareholders pursuant to that certain Stock Purchase Agreement
of even date herewith, by and among the Company, OneScreen, Inc., a Delaware
corporation, Media Graph, Inc., a Nevada corporation, and the Shareholders (the
“Stock Purchase Agreement”) representing three million four hundred four
thousand eight hundred (3,404,800) shares of the Company’s common stock (the
“Lock-Up Shares”), all on the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Except as otherwise expressly provided herein, the Shareholders agree that
they will not sell, assign, pledge, hypothecate, encumber, or transfer any of
the Lock-Up Shares or any interest therein, for a period of twelve (12) months
subsequent to the Closing Date, as defined in the Stock Purchase Agreement
(“Lock-Up Period”), provided that the Shareholders may transfer Lock-Up Shares
(i) by gift, will, intestacy or other estate planning purposes provided that the
transferee executes an agreement stating that the transferee is receiving and
holding the securities subject to the provisions of this Agreement; or (ii)
pursuant to the settlement of any claim or dispute between the Company and the
Shareholders. The Shareholders shall immediately deliver certificates
representing all of the Lock-Up Shares to V Stock Transfer, LLC (the “Transfer
Agent”) and the Transfer Agent shall hold the Lock-Up Shares, subject to the
monthly release schedule set forth below, during the Lock-Up Period. The Company
and the Shareholder agree to execute any documents reasonably required by the
Transfer Agent in connection with this Agreement.

 

(a) Immediately subsequent to the Lock-Up Period, and on the first day of every
third month thereafter, the Transfer Agent shall deliver back to the
Shareholders ten percent (10%) of the total number of shares held by each
respective Shareholder until all Lock-Up Shares have been delivered to the
Shareholders (the “Leak-Out Shares”). The Leak-Out Shares, once released by the
Transfer Agent in compliance with this Agreement, shall not be subject to any
restrictions imposed by this Agreement.

 

(b) The Leak-Out Shares shall be delivered to the Shareholders in such manner as
each respective Shareholder and the Transfer Agent may mutually determine,
whether in paper certificate, DWAC (Deposit/Withdrawal at Custodian), DRS
(Direct Registration System) or other acceptable form of delivery, subject to
compliance with all applicable securities laws and regulations.

 

(c) The Shareholders agree that they will not engage in any short selling (as
defined under Rule 200 of Regulation SHO under the Securities Exchange Act of
1934, as amended, (the “Exchange Act”)) of the Lock-Up Shares or the Leak-Out
Shares during the Lock-Up Period.

 

 



1

 

 

2. Notwithstanding anything to the contrary set forth herein, the Company may,
in its sole discretion and in good faith, at any time and from time to time,
waive any of the conditions or restrictions contained herein to increase the
liquidity of the common stock or if such waiver would otherwise be in the best
interests of the development of the trading market for the common stock. At the
time of any such waiver, the Shareholders’ common stock can be publicly sold in
accordance with the Securities Act of 1933, as amended, or Rule 144 promulgated
thereunder by the Securities and Exchange Commission or otherwise.

 



3. The Shareholders agree to the imprinting of a legend on the certificates
evidencing the Lock-Up Shares in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION AND ARE “RESTRICTED SECURITIES” AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. THE SHARES MAY NOT BE OFFERED,
SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (IF REQUESTED BY THE COMPANY), THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

THESE SHARES ARE SUBJECT TO THE TERMS AND RESRICTIONS CONTAINED IN THAT CERTAIN
LOCK-UP AND LEAK-OUT AGREEMENT DATED JUNE 30, 2014.

 

4. In the event of: (a) an acquisition after the date hereof by an individual or
legal entity or “group” (as described in Rule 13d-5(b)(l) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of fifty percent (50%) of the voting securities of the Company or (b) the
merger or consolidation by the Company into or with any other person, or the
merger or consolidation by any other person into or with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than fifty percent (50%) of the aggregate
voting power of the Company or the successor entity of such transaction, or (c)
the sale or transfer by the Company of all or substantially all of its assets to
another person and the stockholders of the Company immediately prior to such
transaction own less than fifty percent (50%) of the aggregate voting power of
the acquiring entity immediately after the transaction, then this Agreement
shall terminate as of the closing of such event and the common stock restricted
pursuant hereto shall be released from such restrictions.

 

5. Except as otherwise provided in this Agreement or any other agreements
between the parties, the Shareholders shall be entitled to their respective
beneficial rights of ownership of the common stock, including the right to vote
the common stock for any and all purposes and the right to receive dividends and
distributions thereon.

 

 

2

 



6. The number of Lock-Up Shares and Leak-Out Shares shall be appropriately
adjusted should the Company make a stock dividend, undergo a forward split or a
reverse split of its outstanding shares of common stock, or otherwise reclassify
its shares of common stock; provided, however; that no such adjustment shall
take place in connection with the Reverse Stock Split contemplated by Section
1.02 of the Stock Purchase Agreement.

 

7. This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document.

 

8. All notices and communications provided for herein shall be in writing and
shall be deemed to be given or made on the date of delivery, if delivered in
person, by an internationally recognized overnight delivery service, or by
facsimile, to the party entitled to receive the same, if to the Shareholders at
the addresses or facsimile numbers set forth on Exhibit A, and if to the Company
at the address or facsimile number set forth below, or at such other address or
facsimile number as shall be designated by any party hereto in written notice to
the other party hereto delivered pursuant to this subsection.

 

Adaptive Medias, Inc.

16795 Von Karman Ave, Suite 240

Irvine, California 92606

Attention: Qayed Shareef, CEO

Facsimile: (310) 208-1154

 

9. The resale restrictions on the Lock-Up Shares shall be in addition to all
other restrictions on transfer imposed by applicable United States and state
securities laws, rules and regulations.

 

10. If the Company or the Shareholders fail to fully adhere to the terms and
conditions of this Agreement, then such party shall be liable to every other
party for any damages suffered by any party by reason of any such breach of the
terms and conditions hereof. The Shareholders agree that in the event of a
breach of any of the terms and conditions of this Agreement by the Shareholders,
that in addition to all other remedies that may be available in law or in equity
to the non-defaulting parties, a preliminary and permanent injunction, without
bond or surety, and an order of a court requiring such defaulting Shareholders
to cease and desist from violating the terms and conditions of this Agreement
and specifically requiring such Shareholders to perform their obligations
hereunder is fair and reasonable by reason of the inability of the parties to
this Agreement to presently determine the type, extent or amount of damages that
the Company or the non-defaulting Shareholders may suffer as a result of any
breach or continuation thereof.

 

11. This Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof, and may not be amended except by a
written instrument executed by the parties hereto.

 

12. This Agreement shall be governed by and construed in accordance with the
laws of the State of California applicable to contracts entered into and to be
performed wholly within said State; and the Company and the Shareholders agree
that any action based upon this Agreement may be brought in the United States
and state courts of California only, and each submits himself/itself to the
jurisdiction of such courts for all purposes hereunder.

 

 

3

 



13. In the event of default hereunder, the non-defaulting parties shall be
entitled to recover reasonable attorney’s fees incurred in the enforcement of
this Agreement.

 

 

 

[Signature Page Follows]

 

 

 

4

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

 

SHAREHOLDERS:

 



OneScreen Partners, Inc.

 

 

By_/s/ Norman Brodeur________________

Name: Norman Brodeur

Its: President

VSIP, Inc.

 

 

By_/s/ Norman Brodeur________________

Name: Norman Brodeur

Its: President

       

OneScreen Partners B, Inc.

 

 

By_/s/ Norman Brodeur________________

Name: Norman Brodeur

Its: President

Vidshadow Partners, Inc.

 

 

By_/s/ Norman Brodeur________________

Name: Norman Brodeur

Its: President

         

OneScreen, Inc.

 

By_/s/ Norman Brodeur________________

Name: Norman Brodeur

Its: President

           

ADAPTIVE MEDIAS, Inc.:

 

 

By_/s/ Qayed Shareef ________________

Qayed Shareef, Chief Executive Officer

 





 

   

5

 

 



EXHIBIT A

 

SHAREHOLDERS



 

 

Name Address OneScreen, Inc.

520 BROADWAY, SUITE 350

SANTA MONICA, CA 90401

OneScreen Partners, Inc. 1560 SAWGRASS CORPORATE PARKWAY, 4TH FLOOR 
PLANTATION, FL 33323 OneScreen Partners B, Inc. 1580 SAWGRASS CORPORATE PARKWAY,
STE 130 
SUNRISE, FL 33323 VSIP, Inc. 1560 SAWGRASS CORPORATE PARKWAY, 4TH FLOOR 
SUNRISE, FL 33323 Vidshadow Partners, Inc. C/O OPPENHEIMER & CO. INC. 
125 BROAD ST, 15TH FLOOR 
NEW YORK, NY 10004

 

 



6

